Exhibit 24(b)(8.131) THIRD AMENDMENT TO THE PARTICIPATION AGREEMENT THIS THIRD AMENDMENT, dated as of the 4th day of November, 2013, is entered into between ING Life Insurance and Annuity Company (“ING Life” or “ING”); ING Financial Advisers, LLC (“ING Financial”); OppenheimerFunds Distributor, Inc. (the “Distributor”); and Shareholder Services, Inc. (“SSI”), as parties to the Participation Agreement dated as of August 15, 2000, as amended (“Agreement”). WHEREAS, the Distributor is the underwriter of certain investment companies listed on Schedule B of the Agreement (the “Funds”) that are registered investment companies under the Investment Company Act of 1940, as amended; WHEREAS, the parties to the Agreement desire to amend the Agreement by updating the list of available Funds under Schedule B to the Agreement; NOW, THEREFORE, pursuant to Section 12(a) of the Agreement, the parties to the Agreement hereby amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced with the new Schedule B attached hereto. Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect. IN WITNESS HEREOF, the parties hereto have executed and delivered this Third Amendment to the Participation Agreement effective as of the date first written above. OppenheimerFunds Distributor, Inc. ING Life Insurance and Annuity Company By: /s/ Mark D. Santero By: /s/ Lisa Gilarde Name: Mark D. Santero Name: Lisa Gilarde Title: SVP Title: Vice President Shareholder Services, Inc. ING Financial Advisers, LLC By: /s/ Stacy Roode By: /s/ Patrick J. Kennedy Name: Stacy Roode Name: Patrick Kennedy Title: President Title: President 1 of 3 Schedule B October 30, 2013 LIST OF FUNDS ELIGIBLE TO PARTICIPATE IN THE PARTICIPATION AGREEMENT Oppenheimer Capital Appreciation Fund Oppenheimer Capital Income Fund Oppenheimer Cash Reserves Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Core Bond Fund Oppenheimer Corporate Bond Fund Oppenheimer Currency Opportunities Fund Oppenheimer Developing Markets Fund Oppenheimer Discovery Fund Oppenheimer Diversified Alternatives Fund Oppenheimer Emerging Markets Debt Fund Oppenheimer Equity Fund Oppenheimer Equity Income Fund, Inc. Oppenheimer Global Fund Oppenheimer Global Allocation Fund Oppenheimer Global Multi Strategies Fund Oppenheimer Global Opportunities Fund Oppenheimer Global Real Estate Fund Oppenheimer Global Strategic Income Fund Oppenheimer Global Value Fund Oppenheimer Gold & Special Minerals Fund Oppenheimer International Bond Fund Oppenheimer International Diversified Fund Oppenheimer International Growth Fund Oppenheimer International Small Company Fund Oppenheimer International Value Fund Oppenheimer Limited-Term Government Fund Oppenheimer Main Street Fund Oppenheimer Main Street Select Fund Oppenheimer Main Street Small- & Mid-Cap Fund Oppenheimer Money Market Fund, Inc. Oppenheimer Portfolio Series Oppenheimer International Value Fund Oppenheimer Flexible Strategies Fund Oppenheimer Real Estate Fund Oppenheimer Rising Dividends Fund Oppenheimer Select Value Fund Oppenheimer Senior Floating Rate Fund Oppenheimer Senior Floating Rate Plus Fund Oppenheimer Discovery Mid Cap Growth Fund 2 of 3 Oppenheimer Small- & Mid- Cap Value Fund Oppenheimer SteelPath MLP Alpha Fund Oppenheimer SteelPath MLP Alpha Plus Fund Oppenheimer SteelPath MLP Income Fund Oppenheimer SteelPath MLP Select 40 Fund Oppenheimer Limited-Term Bond Fund Oppenheimer Value Fund 3 of 3
